DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawal of Objections and/or Rejections
	The response and amendment filed 9/3/2021 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	The requirement for the amino acid sequence disclosure is withdrawn. Applicant’s argument regarding 37 C.F.R 1.821(a) is persuasive:
(a) Nucleotide and/or amino acid sequences as used in §§ 1.821  through 1.825  are interpreted to mean an unbranched sequence of four or more amino acids or an unbranched sequence of ten or more nucleotides. Branched sequences are specifically excluded from this definition. Sequences with fewer than four specifically defined nucleotides or amino acids are specifically excluded from this section. "Specifically defined" means those amino acids other than "Xaa" and those nucleotide bases other than "n" defined in accordance with the World Intellectual Property Organization (WIPO) Handbook on Industrial Property Information and Documentation, Standard ST.25: Standard for the Presentation of Nucleotide and Amino Acid Sequence Listings in Patent Applications (1998), including Tables 1 through 6 in Appendix 2.

In the instant case, the cyclocpeptides in the claims contain only three amino acids other than those that would be defined as Xaa. 
Regarding the deposit rejection, Applicant has proven that the IFO-13224 strain is commercially available. Applicant acknowledges that the NRRL-12052 strain is no longer available and has canceled that limitation.
Applicant has pointed to the Ueda reference cite in the Office action to assert that the FERM-BP 5109 strain (correlating to the 6907 strain is known) and has also provided a document from IPOD dated 2007 to assert that the strain is publically available. However, just because the strain was available in 2007 and at the 
Specification
The specification is objected to because it does not contain the accession number of FERM-BP 5809 in every instance after the strain designation of 6907.
Claim Rejections - 35 USC § 112
Claims 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 30-32 contain the trademark/trade names Celite™ and Expanded Pearlite.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark Celite™ is used to identify/describe  the chemical composition: 87% SiO2, 0.9% CaO, 6.1% Al2O3, 1.6% Fe2O3,- 11- 1.6% Na2O + K2O and the trade name Expanded Perlite is used to identify/describe the chemical composition: SiO2 (70-75%), 
2O3 (12-16%), Na2O (1.0-5 .0% ), Fe2O3 (0.1-1.5%), K2O 
(1.0-5.0%) and, accordingly, the identifications/descriptions are indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 23-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueda et al. J. Antibiotics (2010) 63: 65-70) in view of James (US 5,055,429), Seetharam et al. (Enzyme Microb. Technol. (2002) 31: 747-753), He et al. (J. Molec. Catal. B: Enzymes (2000) 11: 45-53) and Messing (US 3930951). 
	Ueda teaches the screening and characterization the rapid screening of microorganisms to isolate cyclic lipopeptide acylase which is an enzyme that removes the acyl side chain of FR901379 to yield FR179642 which is an important intermediate in producing micafungin. Five microorganisms from the soil that expressed high acylase activity were selected and classified, three as Streptomyces spp. and two as filamentous fungi (abstract).

    PNG
    media_image1.png
    410
    965
    media_image1.png
    Greyscale

	Three strains of Streptomyces were isolated 6907, 8703 and 4811 (page 66, right column, second paragraph). Ueda teaches that the strains were deposited under the terms of the Budapest Treaty with the National Institute of Bioscience with accession numbers that were later updated to FERM BP-5808, FERM BP-5810 and FERM BP-5809, respectively (page 67, bottom of right column). The characterization of the three Streptomyces strains is shown in Tables 1 and 2. 
The acylases were isolated by separating the microbes from the culture broth. The deacylation of FR 901379 was carried out at various temperatures and pH conditions to determine the optima for both. The deacylase from the 6907 strain is active in the pH range of 4 to 9 and a temperature range of 30 to 70.
Ueda also reports on the relative activities of acylase produced by A. utahensis NRRL 12052 when the substrate is Echinocandin B. The structure of Echinocandin B is:

    PNG
    media_image2.png
    279
    373
    media_image2.png
    Greyscale
. Hence deacylation by an acylase from either A. utahensis NRRL 12052 or Streptomyces sp. 6901 would produce:

    PNG
    media_image3.png
    476
    620
    media_image3.png
    Greyscale
where R is H.
Thus, Ueda teaches the deacylation of FR 901379 in a buffer by a deacylase derived from Streptomyces sp. 6907. The structure of FR 901379 meets the limitations of structure I where R5 is sulfonyloxy, R2 is OH, R4 is OH, R6 is methyl, R3 is OH and R1 is palmitoyl. The product of the deacylation meets the limitations of Structure II where the R values are the same as for the substrate.  
Ueda also teaches the deacylation of Echinocandin B by deacylases derived from  Streptomyces sp. 6907 and A. utahensis NRRL 12052. The structure of Echinocandin B meets the limitations of structure I where R5 is H, R2 is OH, R4 is OH, R6 is methyl, R3 is OH and R1 is linoleyl. The product of the deacylation meets the limitations of Structure II where the R values are the same as for the substrate.  
Ueda does not teach that the reaction is carried out in a buffer with an enzyme that is immobilized on inorganic carrier where the carrier contains more than 50 wt. % of SiO2 and more than 1 wt.% of Al2O3 where the immobilization is carried out at a pH between 6 and 9 (claim 23), where the buffer is phosphate buffer (claim 26), the pH is between 4 and 9 (claim 25) and the deacylation occurs at a temperature between 20 and 70 degrees C (claim 27).
He teaches the immobilization of penicillin acylase on mesoporous silica (MCM-41) which was superior to other enzyme supports (abstract). 
The advantages of immobilization of the enzyme on a solid support include use in continuous reaction processes, extension of the lifetime of the enzyme and easy separation of the enzyme from the reaction mixture so that the enzyme can be reused (page 45, Introduction).
He teaches the preparation of the MCM-41 as well as modification with aluminum to produce Al-MCM-41 (page 46). 
It was found that the acylase was immobilized in both supports where the Si to Al ratio was 50:1 or 25:1 (table 1; page 50). The activity of the acylase on MCM-41 with silica alone or with various amounts of Al was tested and it was found that the activity of the enzyme was very good on any type of support. The ratio of Si to Al was 50:1 or 25:1 (Table 5; page 52). He teaches direct immobilization and immobilization via glutaraldehyde at pH 6.3. He teaches that the pH value of 6.3 was used in both types of immobilization because it was the most beneficial to the enzyme activity (section 2.3, page 47). A pH of 6.3 is a specie that anticipates the claimed range of 6 to 9.
The reaction with the immobilized acylase was carried out in phosphate buffer at pH 7.9 at 37 degrees C (section 2.4.2).
James teaches the immobilization of biomacromolecules (such as enzymes) on porous inorganic materials that are composed of SiO2 and Al2O3 (abstract; col. 1, lines 45-60; col. 4, lines 25-35). The ratio of the SiO2 to Al2O3 is preferably at least 1:1. Clay minerals of the kandite class are particularly suited for the immobilization material (col. 3, lies 1-10). The kandite group is represented by the formula Al2O3.2SiO2.2H2O or pyrophillite which is represented by the formula Al2O3.4SiO2.H2O (col. 2, lines 65-68). The ratio of four of silica to one of alumina and one of water meets the limitations of instant claim 1 because the carrier is 4/6 (67%) silica and 17% alumina.
Thus, James specifically teaches that the ratio of SiO2 to Al2O3 is preferably at least 1:1, from which the ordinary artisan would reasonably conclude that the wt. % of SiO2 is one or more, meaning that it is at least 50% or more of the composition. Further, James specifically teaches that a preferred inorganic carrier is the kandite class and mentions two, formula Al2O3.2SiO2.2H2O or pyrophillite which is represented by the formula Al2O3.4SiO2.H2O (col. 2, lines 65-68). Thus, the ordinary artisan is guided by James to select a kandite aluminosilicate and the selection of pyrophillite from a small genus of two is easily envisaged by the ordinary artisan. Therefore, James provides reasonable guidance to motivate the ordinary artisan to choose a kandite carrier that is pyrophillite.
James teaches the successful immobilization of protein on the carrier (col. 7, Example 4). Urease was immobilized on the carrier and had enzymatic activity (col. 9, lines 1-9).
Seetharam teaches the immobilization of the tyrosinase in zeolites sodium aluminosilicate (NaA) and calcium aluminosilicate (CaA). It was found that the stability of the enzyme was much superior to the enzyme immobilized on other supports and that there was no loss of activity of the immobilized enzymes during 40 to 48 hours of repeated batch operations (abstract; Tables 2-4, figure 2 and conclusion). The enzyme was immobilized on the support in a citrate buffer at pH 6.5 (page 748, section 2.2) where a pH of 6.5 is a specie that anticipates the claimed range of 6 to 9.
Messing teaches the immobilization of a wide variety of enzymes to porous glasses via a cross-linker (col. 2, lines 10-29). The carrier can be mixed, e.g., an aluminosilicate (col. 3, lines 49-55). Alcalase was immobilized by absorption at pH 7.8 (col. 5, lines 18-22) or via crosslinking at pH 7.8 (col. 7, lines 40-45). A pH of 7.8 is a specie that anticipates the claimed range of 6 to 9. In Example IV, glucose isomerase is immobilized on an aluminosilicate carrier at pH 6.5 (col. 8, lines 19-25). A pH of 6.5 is a specie that anticipates the claimed range of 6 to 9.
Thus, from the combination of James, Seetharam, He and Messing, the ordinary artisan would reasonably conclude that a variety of enzyme types can be successfully immobilized on aluminosilicate supports (including a mesoporous glass) at a pH range of 6 to 9 with good enzyme activity.
It would have been obvious to one of ordinary skill in the art before the invention was made to immobilize the acylase from Streptomyces sp. 6907 or A. utahensis NRRL-12052  on an inorganic carrier such as pyrophillite or an aluminum derivative of a mesoporous glass at a pH of 6 to 9 and to carry out the deacylation reactions of Echinocandin B and FR901379 in phosphate buffer at pH 7 to 9 and a temperature of 30 and 60 degrees C.
The ordinary artisan would have been motivated to do so due to the advantages of immobilization of the enzyme on a solid support include use in continuous reaction processes, extension of the lifetime of the enzyme and easy separation of the enzyme from the reaction mixture so that the enzyme can be reused. The ordinary artisan would have been motivated to employ a pH range of 6 to 9 for the immobilization of the enzyme because Seetharam, He and Messing show that a wide variety of enzymes, including acylases, can be immobilized onto aluminosilicate carriers in this pH range. The ordinary artisan would have been motivated to carry out the enzymatic reaction at a pH of 4 to 9 in a phosphate buffer at a temperature of 30 and 60 degrees C because these are the pH and temperature conditions that the enzyme operates. The ordinary artisan would have had a reasonable expectation that one could successfully immobilize the acylases from Streptomyces sp. 6907 or A. utahensis NRRL-12052 on an aluminum derivative of a mesoporous glass at a pH in the range of 6 to 9 and retain activity because James, Seetharam, He and Messing successfully accomplished this with retention of enzymatic activity for a variety of enzymes.
While the references listed above do not specifically teach the limitationsof the ratio of immobilized enzyme to substrate  as seen in claim 24, one of ordinary skill in the art would recognize that this ratio is an optimizable variable dependent on the degree of substrate turnover and product yield. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the of the ratio of immobilized enzyme to substrate, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
The combined references do not teach that the product is separated from the immobilized enzyme (claim 28). The ordinary artisan would have been motivated to do so because the deacylated products are useful for the production of other pharmaceutical products. The ordinary artisan would have had a reasonable expectation that one could separate the Immobilized enzyme from the product in the reaction mixture because He teaches that the immobilized enzyme can be recovered from the reaction mixture.
Applicant Arguments
Applicant reviews the limitations of claim 23. Applicant asserts that Ueda does not teach or suggest the limitations of claim 23. Applicant asserts that neither James, Seetharam, He nor Messing alone or in combination remedy the deficiencies of claim 23. The Examiner interprets this statement as the disclosure by Ueda. Applicant notes the teachings of the cited supporting references and asserts that the enzymes of these references different significantly from the claimed cycloaliphatic peptide acetyltransferase required by claim 1.
Applicant asserts that that none of the supporting references discuss the cycloaliphatic peptide transferase as required by claim 1. Applicant argues that He, Seetharam and Messing discuss different enzymes. Applicant puts forth that enzymes have different properties and that the ordinary artisan would know that some enzymes can be immobilized on carriers but that does not necessarily infer than another enzymes can be immobilized on thee carriers. Applicant asserts that there is unpredictability in the art and would not necessarily put one of ordinary skill in the art on notice of immobilizing the cycloaliphatic peptide acyltransferase on the claimed inorganic carriers at a pH of 6-9 as required by claim 23. Applicant asserts that the features provided by claim 23 provide significant advantages that would not be reasonably expected from the references’ teachings. 
Examiner Response
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination of James, Seetharam, He and Messing demonstrate that a wide variety of enzymes (including an acylase) can be immobilized on an aluminosilicate support at a pH of 6-9 and retain stability and activity. Especially with regard to He, He teaches an acylase that was run in reverse (e.g., a deacylase). The enzyme was successfully immobilized on aluminosilicate carriers having a high ratio of Si to Al. Thus, the prior art is not unpredictable but offers a reasonable expectation of success that the FERM-BP 5109 acylase of Ueda (which is acting as a deacylase in the reference) could be successfully immobilize and retain activity on the claimed aluminosilicate carrier. 
Applicant Argument
Applicant points to Table 7 at page 22 of the instant specification that the cycloaliphatic acyltransferase immobilized on the inorganic carrier such as expanded perlite and Celite™ exhibit an absorption rate of about 99.1% and a conversation rate of up to 98.7%. Applicant notes that the acyltransferase immobilized on inorganic carrier such as molecular sieve and porous glass exhibit no more that 1.0% absorption rate and no more than 0.2% conversion rate which is inferior to those immobilized on the inorganic carrier that claim 23 requires. Applicant also puts forth that the comparison not only shows that significance of the claimed organic carrier due to its content of more than 50 wt% pf SiO2 and more than 1 wt% Al2O3, but also demonstrates that an inorganic carrier might not necessarily be useful even if it contains SiO2 and Al2O3.
Examiner Response
Regarding the data in Table 7, the enzyme used was free acylase (c)  which is from the 6907 strain. Applicant is providing a comparison between Expanded Perlite and Celite compared to other inorganic carriers. However, the comparison should be made with the closest prior art which is Ueda.
MPEP 716.02(e) states the following with respect to a comparison with the closest prior art”
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). “A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference.” In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

Ueda does not use an inorganic carrier. Thus, the comparison of activities should be made between the claimed acylases immobilized to a carrier and soluble acylases. 
However, even if this comparison were made, the results of greater activity on an inorganic carrier would not be unexpected.
716.02 (c) II EXPECTED BENEFICIAL RESULTS ARE EVIDENCE OF
OBVIOUSNESS
“Expected beneficial results are evidence of obviousness of a claimed invention, just as
unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d
535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel
solubility accomplished by adding an acidic buffering agent to a fluoride containing
dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13
USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a
process of sterilizing a polyolefinic composition which contains an antioxidant with high-
energy radiation. Although evidence was presented in appellant’s specification showing
that particular antioxidants are effective, the Board concluded that these beneficial results
would have been expected because one of the references taught a claimed antioxidant is
very efficient and provides better results compared with other prior art antioxidants.).

In the instant case, Lumor et al. (J. Agric. Food Chem. (2008) 56 10396-10398) teach the immobilization of lipase from C. rugosa on Celite 534, Duolite A7 and Sephadex G-25. Hydrolytic activity improved significantly upon immobilization on Celite 545 compared to the soluble enzyme (abstract; Table 1). 
Wang et al. (CN 102747066A) teach the immobilization of protease on an inflated pearlite carrier. This is reasonably interpreted to be an Expanded Perlite carrier (abstract). The activity of the protease was increased in the range of 23 to 31% (see the embodiments at pages 3-6).
Thus, improved activity of an enzyme immobilized on an inorganic carrier such as Celite or Expanded Perlite would not be unexpected.
Applicant Argument
Applicant also points to Table 9 on page 23 that the cycloaliphatic peptide acyltransferase immobilized at a pH of 6-9 exhibits a conversion rate of 95.9% to 96.2% which is significantly better than 89.1% of the cycloaliphatic peptide acyltransferase immobilized at pH 4.0 at 61.5% of the cycloaliphatic acyltransferase immobilized at pH 9.5.
Applicant opines that none of the references recognize the benefits of the claimed method due to the immobilization of the enzyme at a pH of 6-9. Applicant concludes that there is no reason to assume that the references’ teaching would lead one to the method of claim 23 with a reasonable expectation of success.
Examiner Response
The data shown at Table 9 is for enzyme (a) which is the acyltransferase from Actinomyces utahensis IFO-13244 strain only on Celite. Unexpected results must be commensurate in scope with the experimental results. 
MPEP 716.02(d)   Unexpected Results Commensurate in Scope With Claimed Invention
Whether the unexpected results are the result of unexpectedly improved results or a 
property not taught by the prior art, the “objective evidence of nonobviousness must be
commensurate in scope with the claims which the evidence is offered to support.” In
other words, the showing of unexpected results must be reviewed to see if the results
occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ
289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at
“elevated temperatures” using a certain ion exchange resin (with the exception of claim 8
which recited a temperature in excess of 100 ºC). Appellant demonstrated unexpected
results via comparative tests with the prior art ion exchange resin at 110 ºC and 130 ºC. The
court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60 ºC where the prior art ion exchange resin was known
 to perform well. The rejection of claim 8, directed to a temperature in excess of 100 ºC,
 was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 
1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 
2% rhenium did not evidence unexpected results for the entire claimed range of about 
1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) 
(Claims were directed to certain catalysts containing an alkali metal. Evidence presented
 to rebut an obviousness rejection compared catalysts containing sodium with the prior art. 
The court held this evidence insufficient to rebut the prima facie case because experiments
 limited to sodium were not commensurate in scope with the claims.).

Claim 23 is to inorganic carriers from the genus of those containing more than 50 wt.% SiO2 and more than 1 wt% Al2O3. The experimental results for Table 9 are based on Celite being the carrier which has the following mineral content: 87% SiO2, 0.9% CaO, 6.1% Al2O3, 1.6% Fe2O3,- 11- 1.6% Na2O + K2O and the acyltransferase from Actinomyces utahensis IFO-13244 strain. Thus, the results are not commensurate in scope for the immobilization of acyltransferase from Streptomyces sp. 5809 for any carrier containing more than 50 wt.% SiO2 and more than 1 wt% Al2O3 or being immobilized on Expanded Perlite which contains SiO2 (70-75%), CaO (0.1-2.0%), Al2O3 (12-16%), Na2O (1.0-5 .0% ), Fe2O3 (0.1-1.5%) and  K2O (1.0-5.0%). There are no experimental results for the acyltransferase from Streptomyces sp. FERM-BP 5809.
Regarding Applicant’s assertion none of the references recognize the benefits of the claimed method due to the immobilization of the enzyme at a pH of 6-9, the prior art does teach the successful immobilization of enzymes onto inorganic carriers with a content of  SiO2 and Al2O3 in the claimed ranges at pH 7.8 and 6.5 which are in the claimed range supra.
Regarding Applicant’s conclusion that there is no reason to assume that the references’ teaching would lead one to the method of claim 23 with a reasonable expectation of success, the combination of James, Seetharam, He nor Messing demonstrate that a wide variety of enzymes (including an acylase) can be immobilized on an aluminosilicate support at a pH of 6-9 and retain stability and activity. Especially with regard to He, He teaches an acylase that was run in reverse (e.g., a deacylase). The enzyme was successfully immobilized on aluminosilicate carriers having a high ratio of Si to Al. Thus, the prior art is not unpredictable but offers a reasonable expectation of success that the FERM-BP 5109 acylase of Ueda (which is acting as a deacylase in the reference) could be successfully immobilize and retain activity on the claimed aluminosilicate carrier. 
Claims 23-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueda et al. J. Antibiotics (2010) 63: 65-70) in view of James (US 5,055,429), Seetharam et al. (Enzyme Microb. Technol. (2002) 31: 747-753), He et al. (J. Molec. Catal. B: Enzymes (2000) 11: 45-53) and Messing (US 3930951) in further view of Iwamoto et al. (US 5,376,634).
The disclosure by Ueda modified by the supporting references is discussed supra.
Modified Ueda does not teach that the immobilized enzyme is a deacylase from Actinoplanes utahensis IFO-13244 (claim 23).
Iwamoto teaches that acylase from Actinoplanes utahensis IFO-13244 catalyzes the deacylation of the N-acyl group (palmitoyl) of antibiotic FR901379:

    PNG
    media_image5.png
    250
    264
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the invention was made to immobilize the acylase from acylase from Actinoplanes utahensis IFO-13244 to carry out the deacylation in the method of modified Ueda. The ordinary artisan would have been motivated to do so because each acylase (that of Ueda and the acylase taught by Iwamoto) is known to have the same function, to deacylate palmitoyl moieties from FR901379. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully immobilized the acylase from acylase from Actinoplanes utahensis IFO-13244 on the aluminosilicate carrier of modified Ueda to carry out the disclosed deacylation because James, Seetharam and He demonstrate that a wide variety of enzymes (including acylases) can be immobilized on aluminosilicate carriers having a high ratio of Si to Al to successfully carry out catalysis.
Applicant Argument
Applicant asserts that Iwamoto does not cure the alleged deficiencies of Ueda in view of the supporting references.
Examiner Response
The claims are obvious over Ueda in view of the supporting references for the reasons stated supra. Iwamoto was cited to teach the limitation that the acyltransferase is obtained from Actinoplanes utahensis IFO-13244.
Claims 23-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueda et al. (J. Antibiotics (2010) 63: 65-70) in view of James (US 5,055,429), Seetharam et al. (Enzyme Microb. Technol. (2002) 31: 747-753), He et al. (J. Molec. Catal. B: Enzymes (2000) 11: 45-53) and Messing (US 3930951) in further view of Iwamoto et al. (US 5,376,634), as applied to claims 23-28, in further view of Ben-Bassat et al. (US 20080182307).
The disclosure by Ueda modified by the supporting references is discussed supra.
Modified Ueda does not teach that the method of separation of the product of the product-containing reaction solution is via filtration or centrifugation (claim 29).
Ben-Bassat teaches that after a reaction with an immobilized enzyme is completed the catalyst is recovered from the aqueous phase via filtration or centrifugation and the product can be recovered from the solution ([0119]).
It would have been obvious to one of ordinary skill in the art before the invention was made to separate the immobilized acylate isolated from Streptomyces sp. 6709, IFO-13224 or NRRL-12052 from the reaction mixture containing the deacylated product via centrifugation or filtration. The ordinary artisan would have been motivated to do so because centrifugation and filtration are known methods used to separate immobilized enzymes from reaction fluids containing products. The ordinary artisan would have had a reasonable expectation that one could remove the immobilized acylase via centrifugation or filtration to recover the product-containing solution because this is taught by Ben-Bassat.
Applicant Argument
Applicant asserts that Ben-Bassat does not cure the alleged deficiencies of Ueda in view of the supporting references.


Examiner Response
The claims are obvious over Ueda in view of the supporting references for the reasons stated supra. Ben-Bassat was cited to teach the limitations of claim 29.
Claims 23-28, 30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueda et al. J. Antibiotics (2010) 63: 65-70) in view of James (US 5,055,429), Seetharam et al. (Enzyme Microb. Technol. (2002) 31: 747-753), He et al. (J. Molec. Catal. B: Enzymes (2000) 11: 45-53), Messing (US 3930951) and Iwamoto et al. (US 5,376,634), as applied to claims 23-28,  in view of Wang et al. (CN 102747066A; published 10/24/2012; priority to 7/31/2012).
The disclosure by Ueda modified by the supporting references is discussed supra.
Modified Ueda does not teach that the inorganic carrier to which the acyltransferase from Actinoplanes utahensis IFO-13244 or Streptomyces sp. FERM-BP-5809 is immobilized on Expanded Perlite (claims 30 and 32).
Wang teaches the immobilization of protease on an inflated pearlite carrier. This is reasonably interpreted to be an Expanded Perlite carrier (abstract). The activity of the protease was increased in the range of 23 to 31% (see the embodiments at pages 3-6).
It would have been obvious to one of ordinary skill in the art before the invention was made to immobilize acyltransferase from Actinoplanes utahensis IFO-13244 or Streptomyces sp. FERM-BP-5809 on expanded perlite in the method of the prior art. The ordinary artisan would have been motivated to do so because Wang shows that immobilization of an enzyme on Expanded Perlite successfully improves enzymatic activity compared to the soluble form of the enzyme. The ordinary artisan would have had a reasonable expectation that one could immobilize the acyltransferase from  Actinoplanes utahensis IFO-13244 or Streptomyces sp. FERM-BP-5809 on Expanded Perlite because Wang shows how to accomplish this and the references to James, Seetharam, He and Messing also demonstrate the many enzymes that can be successfully immobilized on inorganic  carriers containing at least 50 wt% SiO2 and more than 1 wt% Al2O3.
The combination of references is silent regarding the that the conversion rates of the deacylation reactions catalyzed by the acyltransferases from  Actinoplanes utahensis IFO-13244 or Streptomyces sp. FERM-BP-5809 is 98.7% (claim 32) but meets the claimed limitations because the method steps of the claimed invention are made obvious by the prior art which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claims 23-28, 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueda et al. J. Antibiotics (2010) 63: 65-70) in view of James (US 5,055,429), Seetharam et al. (Enzyme Microb. Technol. (2002) 31: 747-753), He et al. (J. Molec. Catal. B: Enzymes (2000) 11: 45-53), Messing (US 3930951) and Iwamoto et al. (US 5,376,634), as applied to claims 23-28,  in view of Lumor et al. (Argic. Food Chem. (2008) 56: 10396-10398).
The disclosure by Ueda modified by the supporting references is discussed supra.
Modified Ueda does not teach that the inorganic carrier to which the acyltransferase from Streptomyces sp. FERM-BP-5809 is immobilized is Celite (claims 30 and 31).
Lumor teaches the immobilization of lipase from C. rugosa on Celite 534, Duolite A7 and Sephadex G-25. Hydrolytic activity improved significantly upon immobilization on Celite 545 compared to the soluble enzyme (abstract; Table 1). 
It would have been obvious to one of ordinary skill in the art before the invention was made to immobilize acyltransferase from Streptomyces sp. FERM-BP-5809 on Celite in the method of the prior art to deacylate acylated cyclic peptides. The ordinary artisan would have been motivated to do so because Lumor shows that immobilization of an enzyme on Celite successfully improves enzymatic activity compared to the soluble form of the enzyme. The ordinary artisan would have had a reasonable expectation that one could immobilize the acyltransferase from  Streptomyces sp. FERM-BP-5809 on Celite because Lumor shows how to accomplish this and the references to James, Seetharam, He and Messing also demonstrate the many enzymes that can be successfully immobilized on inorganic  carriers containing at least 50 wt% SiO2 and more than 1 wt% Al2O3.
The combination of references is silent regarding the that the conversion rate of the deacylation reactions catalyzed by the acyltransferase from  Streptomyces sp. FERM-BP-5809 is 95.2% (claim 31) but meets the claimed limitations because the method steps of the claimed invention are made obvious by the prior art which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Response to Arguments
Applicant summarizes the invention of claims 31 and 32 and asserts that the references of record, both alone or in combination, do not teach or suggest the features of claims 30-32.
Examiner Response
The limitations of claim 31 and 32 are made obvious over the prior art for the reasons stated supra.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653